Case 8:17-cv-01592-DMG-SP Document 49 Filed 11/22/19 Page 1 of 6 Page ID #:576




 1   STEPHEN G. LARSON (SBN 145225)
     slarson@larsonobrienlaw.com
 2   HILARY POTASHNER (SBN 167060)
     hpotashner@larsonobrienlaw.com
 3   LARSON O’BRIEN LLP
     555 S. Flower Street, Suite 4400
 4   Los Angeles, CA 90071
     Telephone: 213-436-4888
 5   Facsimile: 213-623-2000
 6   Attorneys for Claimant
     VON KARMAN–MAIN STREET, LLC
 7
 8                      UNITED STATES DISTRICT COURT
 9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,           CASE NO.: 8:17-cv-01592-DMG (SPx)
                   Plaintiff,            [Hon. Dolly M. Gee]
12
          v.                             CLAIMANT VON KARMAN–MAIN
13                                       STREET, LLC’S OPPOSITION TO
     REAL PROPERTY LOCATED AT            PLAINTIFF’S MOTION TO STRIKE
14   2323 MAIN STREET, IRVINE,           CLAIM OF VON KARMAN–MAIN
     CALIFORNIA,                         STREET, LLC AND ENTER
15                 Defendant.            DEFAULT
16                                       [Filed concurrently with Request for
                                         Judicial Notice; and [Proposed] Order
17                                       in support thereof]
18                                       Date: December 13, 2019
                                         Time: 10:00 a.m.
19                                       Room: 8C
20                                       Complaint Filed on: September 14, 2017
21
22
23
24
25
26
27
28
        CLAIMANT VON KARMAN–MAIN STREET, LLC’S OPPOSITION TO PLAINTIFF’S
                  MOTION TO STRIKE CLAIM AND ENTER DEFAULT
Case 8:17-cv-01592-DMG-SP Document 49 Filed 11/22/19 Page 2 of 6 Page ID #:577




 1   I.      INTRODUCTION
 2           Von Karman–Main Street, LLC (“Von Karman”) is entitled to file a claim to the
 3   property located at 2323 Main Street, Irvine, California (the “Property”) and defend
 4   itself against the government’s attempt to default against 600,000 square feet of
 5   premium warehouse space.
 6           There is absolutely no bar to Von Karman’s claim. As an initial matter, Von
 7   Karman is represented by counsel, Stephen G. Larson, and Hilary Potashner, from the
 8   law firm of Larson O’Brien LLP. Von Karman is entitled to exercise its legal rights to
 9   seek a claim in this action through its attorneys.
10           Furthermore, the fugitive disentitlement doctrine does not apply to Von Karman.
11   The doctrine is only applicable to a corporation if its “majority shareholder” or
12   “individual filing the corporation’s claim” is a “fugitive” as defined under 28 U.S.C. §
13   2466.    Neither Scuderia Capital Partners, Inc. (“Scuderia Capital”), nor its sole
14   shareholder, Zhijie Wang, is a fugitive avoiding criminal prosecution. Because the
15   statutory prerequisites have not been satisfied, Von Karman is not subject to
16   disentitlement pursuant to this doctrine.
17           Accordingly, the Court should deny the government’s request to strike Von
18   Karman’s claim.
19   II.     BACKGROUND
20           A.    Von Karman–Main Street, LLC
21           On March 27, 2009, Von Karman registered with California’s Secretary of State
22   as a foreign limited liability company in the jurisdiction of Delaware. Request for
23   Judicial Notice (“RJN”), Ex. 1. On July 3, 2017, Von Karman filed its Statement of
24   Information with California’s Secretary of State.      RJN, Ex. 2.    The Statement of
25   Information lists Zhije Wang (“Wang”) as the CEO and sole Manager of Von Karman.
26   Id. On January 2, 2019, Von Karman filed a Statement of No Change with California’s
27   Secretary of State, continuing to list Wang as the CEO. RJN, Ex. 3. To date, Von Karman
28                                                1
           CLAIMANT VON KARMAN–MAIN STREET, LLC’S OPPOSITION TO PLAINTIFF’S
                     MOTION TO STRIKE CLAIM AND ENTER DEFAULT
Case 8:17-cv-01592-DMG-SP Document 49 Filed 11/22/19 Page 3 of 6 Page ID #:578




 1   is an “active” limited liability company pursuant to California’s Secretary of State
 2   website. RJN, Ex. 4.
 3           The sole member of Von Karman is Scuderia Capital, a Delaware corporation.
 4   Doc. # 13. Scuderia Capital was registered with California’s Secretary of State on
 5   November 17, 2010 as a foreign stock entity under the jurisdiction of Delaware. RJN,
 6   Ex. 5-6. Wang is the CEO and sole shareholder of Scuderia Capital. RJN, Ex. 7-8; Doc.
 7   # 13.
 8           B.    Civil Forfeiture Proceedings
 9           On September 14, 2017, the government commenced a civil forfeiture action
10   against Defendant 2323 Main Street, Irvine, California. Doc. # 1. On October 18, 2017,
11   Wang filed a verified claim as the “ultimate beneficial owner” of the Property. Doc. #
12   13. Wang declared that the sole member of Von Karman is Scuderia Capital and that
13   the Property is wholly owned by Von Karman. Id.; see also Gov’t Motions, 2:16-19.
14           C.    Criminal Proceedings
15           On May 7, 2019, the government filed criminal charges against individuals and
16   corporate defendants for the alleged illegal importation of aluminum extrusions into the
17   United States: (1) Zhongtian Liu; (2) China Zhongwang Holdings Limited; (3) Zhaohua
18   Chen; (4) Xiang Chun Shao; (5) Perfectus Aluminum Inc.; (6) Perfectus Aluminum
19   Acquisitions, LLC; (7) Scuderia Development, LLC; (8) 1001 Doubleday, LLC; (9) Von
20   Karman-Main Street, LLC; and (10) 10681 Production Avenue, LLC (collectively,
21   “Defendants”). RJN, Ex. 9. Defendants have not appeared in the criminal action. RJN,
22   Ex. 10.
23           On September 19, 2019, the Court issued an order finding that Defendants
24   Perfectus Aluminum Inc., Perfectus Aluminum Acquisitions, LLC, and Scuderia
25   Development, LLC were properly served and failed to appear. RJN, Ex. 11. The Court
26   ordered that Defendants Perfectus Aluminum Inc., Perfectus Aluminum Acquisitions,
27   LLC, and Scuderia Development, LLC pay civil contempt sanctions. Id. On October 7,
28                                             2
        CLAIMANT VON KARMAN–MAIN STREET, LLC’S OPPOSITION TO PLAINTIFF’S
                  MOTION TO STRIKE CLAIM AND ENTER DEFAULT
Case 8:17-cv-01592-DMG-SP Document 49 Filed 11/22/19 Page 4 of 6 Page ID #:579




 1   2019, the Court issued an order finding that Defendants 1001 Doubleday LLC, Von
 2   Karman–Main Street, LLC, and 10681 Production Avenue LLC were properly served,
 3   failed to appear and ordered the Defendants to pay civil contempt sanctions. RJN, Ex.
 4   12.
 5   III.     ARGUMENT
 6            A. Von Karman is Represented by Counsel
 7            Von Karman has retained Stephen G. Larson, and Hilary Potashner, from the law
 8   firm of Larson O’Brien LLP, to represent it in this action.1 Marc R. Greenberg of the law
 9   firm Tucker Ellis LLP was previously retained as counsel for Von Karman. The
10   government’s argument that Von Karman is barred from participating in this action due
11   to its lack of counsel is therefore moot.
12            B. The Fugitive Disentitlement Doctrine is Inapplicable
13            Fugitive disentitlement is “a severe sanction that courts should not lightly impose.”
14   Mastro v. Rigby, 764 F.3d 1090, 1096 (9th Cir. 2014) (quoting United State v. Murguia-
15   Oliveros, 421 F.3d 951, 954 (9th Cir. 2005). Under the fugitive disentitlement doctrine,
16   codified at 28 U.S.C. § 2466, a court may disentitle a claimant if the five following
17   elements are met: “(1) a warrant or similar process must have been issued in a criminal
18   case for the claimant's apprehension; (2) the claimant must have had notice or knowledge
19   of the warrant or process; (3) the criminal case must be related to the forfeiture action;
20   (4) the claimant must not be confined or otherwise held in custody in another jurisdiction;
21   and (5) the claimant must have deliberately avoided criminal prosecution by leaving the
22   United States, declining to enter or reenter the country, or otherwise evading the criminal
23   court's jurisdiction.” U.S. v. $6,190.00 in U.S. Currency, 581 F.3d 881, 886 (9th Cir.
24   2009).
25            The fugitive disentitlement doctrine does not apply to corporations unless its
26   majority shareholder or the individual asserting claims on behalf of the corporation is a
27
     1
28
         A “Request to Substitute Attorney” was filed concurrently with this opposition.
                                                   3
            CLAIMANT VON KARMAN–MAIN STREET, LLC’S OPPOSITION TO PLAINTIFF’S
                      MOTION TO STRIKE CLAIM AND ENTER DEFAULT
Case 8:17-cv-01592-DMG-SP Document 49 Filed 11/22/19 Page 5 of 6 Page ID #:580




 1   fugitive. 28 U.S.C. §2466(b) (corporate claimant may be disentitled “if any majority
 2   shareholder, or individual filing the claim on behalf of the corporation is a person” to
 3   whom the statutory prerequisites are met); U.S. v. $6,976,934.65 Plus Interest, 478 F.
 4   Supp. 2d 30, 43 (D.D.C. 2007) (§ 2466(b) “allows a court to act in cases where the
 5   relationship between a corporate entity-claimant and a fugitive natural person is such
 6   that the person can be said to be acting through the corporate entity in an attempt at
 7   ‘using the resources of the courts of the United States in furtherance of a claim’ in a
 8   forfeiture case”).   Indeed, the statute’s legislative history demonstrates that a
 9   corporation alone cannot be a “fugitive.” See Pub. L. No. 107-56, tit. III, § 322, 115
10   Stat. 272 (2001) (“[§2466(b)] clarifies that a natural person who is a fugitive may not
11   circumvent this provision by filing, or having another person file, a claim on behalf of
12   a corporation that the fugitive controls.”) (emphasis added).
13         In this case, the fugitive disentitlement doctrine does not apply because Wang and
14   Scuderia Capital are not named defendants in the related criminal prosecution. 2 RJN, Ex.
15   9. As such, by definition, Wang and Scuderia Capital are not “fugitives” within the
16   meaning of 28 U.S.C. § 2466. “If a required element of [§ 2466](a) is not present, or if
17   [§ 2466](b) does not pertain, the [c]ourt lacks the authority to disallow the claim.”
18   $6,976,934.65 Plus Interest, 478 F. Supp. 2d at 39. Because Scuderia Capital and Wang
19   are not criminal defendants, the government cannot show that “a warrant or similar
20   process [has] been issued in a criminal case for the claimant’s apprehension,” that the
21   claimant “had notice or knowledge of the warrant or process,” and that the claimant
22   “deliberately avoided criminal prosecution …” $6,190.00 in U.S. Currency, 581 F.3d at
23   886. Consequently, the fugitive disentitlement doctrine does not apply.
24         The government’s reliance on U.S. v. All Assets Listed in Attachment A is
25
     2
      Scuderia Capital, the sole member of Von Karman, is wholly owned by Wang. The
26
     government does not challenge (or attempt to challenge) the veracity of Wang’s claim
27   that she is the sole shareholder of Scuderia Capital. See Doc. # 13; Gov’t Motion to
28
     Strike, pp. 8-12.
                                                4
         CLAIMANT VON KARMAN–MAIN STREET, LLC’S OPPOSITION TO PLAINTIFF’S
                   MOTION TO STRIKE CLAIM AND ENTER DEFAULT
Case 8:17-cv-01592-DMG-SP Document 49 Filed 11/22/19 Page 6 of 6 Page ID #:581




 1   misplaced. There, the individual defendant filing claims in the forfeiture proceedings on
 2   behalf of various corporations was determined to be a “fugitive” under section 2466(a)
 3   and was the majority shareholder of those corporate claimants. See United States v. All
 4   Assets Listed in Attachment A, 89 F. Supp. 3d 813, 828 (E.D. Va. 2015). Here, Wang –
 5   the majority shareholder of Scuderia Capital – is not an indicted defendant in the related
 6   criminal proceedings and therefore, by definition, cannot be a “fugitive” to whom the
 7   fugitive disentitlement doctrine applies. See RJN, Ex. 9. Rather, the decision in United
 8   States v. Any & all Funds on Deposit in Account No. XXXXX-XXXXXXXX at HSBC Bank
 9   PLC, 55 Corp. St., Coventry, United Kingdom (“Any & All Funds on Deposit”), 87 F.
10   Supp. 3d 163, 168 (D.D.C. 2015) provides a far more pertinent analysis. The claimant in
11   that case, like Wang, was not deliberately avoiding prosecution, and could not be a
12   “fugitive” under section 2466(a). Any and all Funds on Deposit, 87 F. Supp. 3d at 168.
13   Thus, the court in Any & All Funds on Deposit determined that the fugitive disentitlement
14   doctrine was inapplicable. Any and All Funds on Deposit, 87 F. Supp. 3d at 168. The
15   same result applies here.
16           Accordingly, Von Karman is entitled to seek a claim to the Property and the
17   government’s motion to strike should be denied.
18   IV.     CONCLUSION
19           Based on the foregoing, the Court should deny the government’s motion to strike
20   Von Karman’s claim to the Property and request to enter default against Von Karman.
21
     DATED: November 22, 2019               LARSON O’BRIEN LLP
22
23
                                            By: /s/ Hilary Potashner
24                                            Stephen G. Larson
25                                            Hilary Potashner
26                                             Attorneys for Claimant
                                               VON KARMAN–MAIN STREET, LLC
27
28                                              5
           CLAIMANT VON KARMAN–MAIN STREET, LLC’S OPPOSITION TO PLAINTIFF’S
                     MOTION TO STRIKE CLAIM AND ENTER DEFAULT
